Citation Nr: 1829576	
Decision Date: 06/22/18    Archive Date: 07/02/18

DOCKET NO.  09-49 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, and intervertebral bulging discs of the cervical spine.

2. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, and intervertebral bulging discs of the thoracolumbar spine.

3. Entitlement to an initial disability rating in excess of 10 percent prior to March 6, 2017, and in excess of 20 percent disabling thereafter for degenerative joint disease of the right (major) shoulder with tendonitis.

4. Entitlement to an initial compensable disability rating for left (minor) elbow olecranon bursitis prior to March 6, 2017 and in excess of 10 percent thereafter.

5. Entitlement to an initial compensable disability rating for degenerative joint disease of the right knee prior to March 6, 2017 and in excess of 10 percent thereafter.

6. Entitlement to an initial compensable disability rating for joint disease of the left knee prior to March 6, 2017 and in excess of 10 percent thereafter.

7. Entitlement to an initial compensable disability rating prior to March 6, 2017, and in excess of 30 percent disabling thereafter for bilateral pes planus, plantar fasciitis, and Achilles calcaneal spurs.

8. Entitlement to an initial compensable disability rating for degenerative joint disease of the first metatarsophalangeal joint of the left great toe.

9. Entitlement to an initial compensable disability rating for residuals of a scar, status-post left thumb laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to January 1993 and from June 2003 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) (hereinafter Agency of Original Jurisdiction (AOJ)). 

In April 2015, the Veteran was afforded a Board hearing before a Veterans Law Judge (VLJ) who is no longer with the Board. A transcript of the Board hearing has been associated with the claims file. In January 2018, the Veteran was notified that he was entitled to another hearing in light of the fact that the VLJ who had conducted his hearing was no longer with the Board. See 38 U.S.C. § 7107(c) (2012). The Veteran responded that he did not wish to have another Board hearing. 

During the period of appeal, the AOJ granted the Veteran's claim for service connection for bilateral hearing loss. As this is a full grant of the benefit sought, the issue is no longer on appeal. Additionally, by rating decision dated October 2017, the AOJ awarded service connection for right and left lower extremity radiculopathy as neurologic manifestations of service-connected thoracolumbar spine Intervertebral Disc Syndrome (IVDS), and assigned separate initial 10 percent ratings effective to February 1, 2008. The Veteran has not appealed the initial ratings or effective dates of award assigned.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's cervical spine disability has been manifested by pain in forward flexion beginning at no worse than 35 degrees, with no evidence of a combined range of motion less than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes. There was no evidence of unfavorable ankylosis of the Veteran's cervical spine or its functional equivalent.

2. Throughout the rating period on appeal, the Veteran's thoracolumbar spine disability has been manifested by muscle spasm or guarding severe enough to result in abnormal spinal contour, but has not resulted in forward flexion of 30 degrees or less even when considering flares and functional impairment on use, ankylosis, or incapacitating episodes of IVDS having a total duration of at least 6 weeks during any 12 month period.

3. For the entire appeal period, the Veteran's right shoulder disability has more nearly approximated painful motion which functionally limits arm motion to shoulder level.

4. For the entire appeal period, the Veteran's left elbow bursitis has been manifested by painful but noncompensable limitation of motion even when considering flares and functional impairment on use.

5. Throughout the rating period on appeal, the Veteran's right knee has been manifested by painful but noncompensable limitation of motion even when considering flares and functional impairment on use.

6. Throughout the rating period on appeal, the Veteran's left knee has been manifested by painful motion but noncompensable limitation of motion even when considering flares and functional impairment on use as well as meniscal abnormality which has not resulted in frequent joint effusions.

7. Prior to November 9, 2016, the Veteran's service-connected bilateral pes planus was manifested by objectively painful motion.

8. Since November 9, 2016, the Veteran's service-connected bilateral pes planus has been no more than severe; and was not manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendon Achillis on manipulation, which is not improved by orthopedic shoes or appliances.

9. Throughout the rating period on appeal, the Veteran's disability due to residuals of left great toe injury has not been manifested by amputation without metatarsal involvement.

10. Throughout the rating period on appeal, the Veteran's left thumb scar has been manifested as a superficial and linear scar that is not unstable or painful, with a combined area of less than 929 square centimeters.

CONCLUSIONS OF LAW

1. For the entire period on appeal period, the criteria for an initial rating in excess of 10 percent for the Veteran's cervical spine disability have not been met or more nearly approximated. 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5024 to 5237 (2017).

2. For the entire period on appeal, the criteria for an initial 20 percent rating, but no higher, for the orthopedic manifestations of thoracolumbar spine IVDS have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5239, 5243 (2017). 

3. For the entire appeal period, the criteria for a 20 percent rating, but no higher, for a right (major) shoulder disability have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5200 to 5203.

4. For the entire appeal period, the criteria for a 10 percent rating, but no higher, for left (minor) elbow olecranon bursitis have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, DCs 5205 to 5213.

5. For the entire period on appeal, the criteria for a 10 percent rating, but no higher, for degenerative joint disease of the right knee have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, DCs 5256 to 5263.

6. For the entire period on appeal, the criteria for a 10 percent rating, but no higher, for joint disease of the left knee have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, DCs 5256 to 5263.

7. The criteria for a 10 percent rating for bilateral pes planus, plantar fasciitis, and Achilles calcaneal spurs have been met for the time period prior to November 9, 2016, and a 30 percent is warranted since November 9, 2016. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, DC 5276.

8. For the entire period on appeal, the criteria for an initial compensable disability rating for degenerative joint disease of the first metatarsophalangeal joint of the left great toe, have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, DC 5003.

9. For the entire period on appeal, the criteria for a compensable disability rating for the service-connected scar, left thumb, have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, DCs 7801 to 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Advise and Assist

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

Relevant Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. See Fenderson v. West, 12 Vet. App. 119 (1999). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

38 C.F.R. § 4.40 provides that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. Under 38 C.F.R. § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint." 38 C.F.R. § 4.59 speaks to both painful motion of joints and actually painful joints. Petitti v. McDonald, 27 Vet. App. 415 (2015). For purposes of 38 C.F.R. § 4.59, objectively confirmed limitation of motion must be corroborated by a person, either lay or medical professional, and may not be satisfied by the Veteran's own observations. Id.

Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula). 38 C.F.R. § 4.71(a), DC 5235-5242. The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range-of-motion of the lumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Under the IVDS Rating Formula (DC 5243), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Under DC 5201, the minimum schedular rating of 20 percent is warranted where there is limitation of motion of the major arm at the shoulder level. A 30 percent rating is warranted for the major shoulder limited midway between side and shoulder level. A 40 percent rating is warranted for major shoulder limited to 25 degrees from the side. Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees (90 degrees flexion and abduction constitutes shoulder level). 38 C.F.R. § 4.71, Plate I. 

The Veteran's left elbow disability is rated under 38 C.F.R. § 4.71a, DC 5206. Under DC 5206, a noncompensable rating is warranted for flexion limited to 110 degrees of the minor elbow. A 10 percent rating is warranted for flexion limited to 100 degrees of the major or minor elbow. A 20 percent rating is warranted for flexion limited to 90 degrees of the major elbow and flexion limited to 70 degrees of the minor elbow. A 30 percent rating is warranted for flexion limited to 70 degrees of the major elbow and flexion limited to 55 degrees of the minor elbow. A 40 percent rating is warranted for flexion limited to 55 degrees of the major s elbow and flexion limited to 45 degrees of the minor elbow. A maximum rating of 50 percent is warranted for flexion limited to 45 degrees of the major elbow. 38 C.F.R. § 4.71a, DC 5206.

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees. Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees. 38 C.F.R. § 4.71, Plate I.

With respect to the right and left knee disabilities, under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent disability evaluation when slight, a 20 percent disability rating requires moderate impairment of the knee due to recurrent subluxation or lateral instability, while a 30 percent disability rating requires severe impairment of the knee. 

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

DCs 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee. Under DC 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.

Under DC 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion. See 38 C.F.R. § 4.71, Plate I.

Separate ratings may be assigned for arthritis with limitation of motion of a knee under DC 5003-5010 and for instability of the knee under DC 5257. VAOPGCPREC 23-97 (July 1, 1997). Separate ratings for each knee joint may also be assigned for both limitation of flexion and limitation of extension. VAOPGCPREC 9-04 (September 17, 2004). Separate ratings may also be assignable for meniscal injury (DCs 5258 and 5259) and instability under DC 5257 and/or limitation of motion under DC 5260 and 5261. Lyles v. Shulkin, 29 Vet. App. 107 (2017)

Pes Planus is rated under DC 5276, which provides for a 0 percent rating when the pes planus is mild; a 10 percent rating where pes planus is moderate whether unilateral or bilateral, with the weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet; a 30 percent rating when it is bilateral and severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities; and a 50 percent when it is bilateral and pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the Achilles tendon manipulation, not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a.

With respect to the great toe, the Rating Schedule provides a 10 percent rating for amputation of great toe without metatarsal involvement. 38 C.F.R. § 4.71a, DC 5171. Amputation of the great toe with metatarsal involvement warrants a 30 percent rating. Id.

The Veteran's service-connected scar is currently rated under DC 7805, which applies to other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804. Pursuant to DC 7805, VA is to evaluate any disabling effect(s) not considered in a rating provided under such diagnostic codes under an appropriate diagnostic code. 38 C.F.R. § 4.118, DC 7805. 

DC 7800 applies to scars that are located on the head, face, or neck. 38 C.F.R. § 4.118, DC 7800. DC 7801 applies to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear. 38 C.F.R. § 4.118, DC 7801. A deep scar is one that is associated with underlying soft tissue damage. Id. at Note 1. 

DC 7802 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear. A superficial scar is one that is not associated with underlying soft tissue damage. Id. at Note 1. Under DC 7802, a 10 percent evaluation is warranted for a burn or other scar, not located on the head, face, or neck, that measures an area, or areas, of 144 square inches (929 square centimeters) or greater. Id., Diagnostic Code 7802. If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and posterior portion of the trunk, VA is to assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. Id. at Note 2 (adding that the separate evaluations are to be combined under § 4.25). 

Pursuant to DC 7804, which applies to unstable or painful scars, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful. 38 C.F.R. § 4.118, DC 7804. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id. at Note 1. If one or more scars are both unstable and painful, VA is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Id. at Note 2. Additionally, scars that are evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804 when applicable. Id. at Note 3.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). The Board assesses both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, and intervertebral bulging discs of the cervical spine.

The Veteran generally contends that an increased rating in excess of 10 percent for the service-connected cervical spine disability is warranted.

Historically, the Veteran demonstrated degenerative disc disease of the cervical spine during active military service. A December 2007 private examiner report indicated that a magnetic resonance imaging (MRI) scan demonstrated significant spinal stenosis causing cord compression at C5-6 and, to a lesser extent, C6-7 and C4-5. At that time, the Veteran was advised to avoid repetitive bending, potential impact or rotational motions which could place him in jeopardy for spinal cord injury.

On VA examination in January 2008, the Veteran described cervical spine pain, stiffening and weakness. He described weekly flare-ups approximately twice a week with severe pain with aggravating factors such as sudden neck movements and sleeping the wrong way.  On examination, there was point tenderness of the paracervical muscles.  The examiner found that the Veteran had flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 45 degrees, left lateral rotation to 80 degrees, right lateral flexion to 45 degrees, and right lateral rotation to 80 degrees. The examiner found objective evidence of pain on range of motion, at 35-45 degrees of forward flexion, 0-45 extension, 40-45 degrees on right and left lateral flexion, and 60-80 degrees of right and left lateral rotation. There was no additional loss of motion (LOM) on repetitive testing. The Veteran was diagnosed with degenerative disease (DDD) and degenerative joint disease (DJD) of the cervical spine with intervertebral disc bulging.

The Veteran's private and VA clinic records document episodes of limitation of cervical spine motion in all planes, but do not provide any specific range of motion findings.

In a May 2017 VA examination, the examiner found that the Veteran had flexion to 35 degrees, extension to 35 degrees, left lateral flexion to 35 degrees, left lateral rotation to 80 degrees, right lateral flexion to 35 degrees, and right lateral rotation to 80 degrees. The examiner found objective evidence of pain on range of motion, at 35-45 degrees of forward flexion, 0-45 extension, 40-45 degrees on right and left lateral flexion, and 60-80 degrees of right and left lateral rotation. The examiner found objective evidence of pain on range of motion, with functional loss causing "difficulties with activities that require C-spine movements." The examiner did not find additional functional loss with repetitive use. The Veteran did not report flare-ups or any functional loss. See VA Examination, dated May 1, 2017. The Board finds this evidence is competent and credible and affords it significant probative weight.

The Veteran's remaining treatment records do not reflect any specific range of motion test results expressed in degrees.

The Veteran has submitted evidence in support of his claim, including personal statements and statements of coworkers, detailing the daily impact of his spine conditions. The statements included observations such as

"On many occasions he exhibited expressions of pain while walking or rising from a sitting position, often unable to stand full, upright, and showing signs of distress...I witnessed a number of these episodes where he was limited in his physical movement and activity."

The Veteran's "usual symptoms included walking in a stooped fashion, alrigwith favoring oneside or anther, tilting."

"On numerous occasions, I observed (the Veteran) with limited range of motion and complaining of the tradition symptoms due to back problems: dull ache, numbness, tingling, sharp pain, pulsating pain, pain with movement and spasms."

Here, the preponderance of the evidence shows that, during the period on appeal, the symptoms of the Veteran's cervical spine disability have not met, or more nearly approximated, the criteria for a rating in excess of a 10 percent rating. The medical evidence demonstrates that the Veteran did not have forward flexion of the cervical spine of 30 degrees or less, combined range of motion of the cervical spine of 170 degrees or less, or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour. There is no evidence of ankylosis. Notably, below, the Board does find that the thoracolumbar spine disability has resulted in an abnormal spinal contour of the thoracolumbar spine.

The Board has considered whether a disability rating higher than 10 percent for the cervical spine disability is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint. However, even considering the Veteran's reports of pain and flare-ups, the preponderance of the evidence does not support a finding that, during flares or repetitive use, the Veteran had or more nearly approximated forward flexion of the cervical spine of 30 degrees or less, combined range of motion of the cervical spine of 170 degrees or less. Rather, the medical evidence shows that painful motion began at no worse than 35 degrees, and that the end ranges of motion where pain began combined to 170 degrees or less.

Notably, the Court has clearly indicated that painful motion does not equate to limited motion. Mitchell, 25 Vet. App. at 41. In fact, the Court considered the argument that pain throughout all ranges should warrant the maximum rating and found that the "Secretary has persuasively argued that such an interpretation would lead to absurd results." Id. at 43. Indeed, nothing in the case law supports the contention that a Veteran should be given maximum disability ratings simply because he or she may experience pain throughout the range of motion. Id. at 43. Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance to constitute a functional loss and it is the presence of this functional loss that is the relevant question in assigning disability ratings. Id. 

As explained above, although there may be pain on all movement, there is no objective evidence that the Veteran's pain results in additional functional loss that would warrant an increased schedular rating during this time period. The Veteran and witness statements of limitations are deemed credible and probative evidence, but such evidence does not show that any additional limitation due to pain does not more nearly approximate a finding of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, the combined range of motion of the cervical spine not greater than 170 degrees, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine. See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board also finds that the lay and medical evidence does not establish any neurologic complications of cervical spine IVDS. As such, the Board considers an alternative rating under the Formula for Rating Incapacitating Episodes of IVDS. The next higher 20 percent rating requires at least 2 weeks of incapacitating episodes in a 12 month period. However, the record does not reflect at least 2 weeks of incapacitating episodes of cervical spine IVDS which required bed rest prescribed by a physician during any 12-month period. Therefore, a higher rating is not warranted under the Formula for Rating Incapacitating Episodes of IVDS.

In sum, the preponderance of the evidence is against the award of a rating in excess of 10 percent for the Veteran's cervical spine disability for the period of appeal, and the appeal is denied. As a preponderance of the evidence is against the award of an increased evaluation for this period of the appeal, the benefit of the doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, and intervertebral bulging discs of the thoracolumbar spine.

The Veteran generally contends that an increased rating in excess of 10 percent for the service-connected thoracolumbar spine disability is warranted.  Historically, the Veteran was diagnosed with degenerative disc disease of the lumbar spine in service. A December 2008 x-ray examination showed minimal scoliosis.

On VA examination in January 2008, the Veteran described a constant lumbar spine pain of 4/10 severity with stiffness. He also endorsed weakness and lack of endurance. He would experience flares of 10/10 pain weekly which would last hours in duration. During flares, he was limited to 60 percent of his activities. He had two incapacitating episodes in the last 12 months, but had not been prescribed bed rest by a physician. On examination, the examiner found that the Veteran had flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 30 degrees. The examiner found objective evidence of pain on range of motion, with "endpoint tenderness at flexion and extension." The examiner did not find additional functional loss with repetitive use. 

A March 2009 private medical statement stated that the Veteran manifested severe low back pain secondary to degenerative disc disease with significant disc pathology. It was opined that the Veteran's DDD caused a periodic leg movement disorder and insomnia.

VA physical therapy records in 2010 showed, at one point, that the Veteran's lumbar flexion, extension and left rotation had been limited to 50 percent of normal and right rotation had been limited to 75 percent of normal. The Veteran was noted as having an antalgic gait with very little trunk or pelvis rotation, pain throughout the sacro-iliac (SI) joint bilaterally, and significant muscle imbalance and weakness of stabilization muscle. He had an abnormal posture with minimally increased lordosis, thoracic kyphosis and right concave scoliosis with an apex at L2-3. He reported being unable to play golf, and had moderate difficulty with activities such as bending forward, standing or sitting greater than 10 minutes, and lifting greater than 10 pounds. His pain level ranged from 6/10 to 9/10 severity. 

At a hearing in April 2015, the Veteran reported a history of low back treatment involving pain killers, muscle relaxers and anti-inflammatory medications which did not relieve his symptoms. 

In a May 2017 VA examination, the examiner found that the Veteran had flexion to 80 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 30 degrees. The examiner found objective evidence of pain on range of motion, with functional loss causing "difficulties with activities requiring flexion or extension of the lumbar spine." The examiner did not find additional functional loss with repetitive use. The Veteran reported flare-ups with severe pain, but did not report frequency of the flare-ups. 

As discussed above, the Veteran has submitted evidence in support of his claim, including personal statements and statements of coworkers, detailing the daily impact of his spine conditions. 

Here, the Board finds that the criteria for an initial 20 percent rating for the Veteran's lumbar spine disability have been met for the entire appeal period. In this respect, at the beginning of the appeal period, the Veteran demonstrated minimal scoliosis which has progressed to increased lordosis, thoracic kyphosis and right concave scoliosis. There is a medical description of significant muscle imbalance with weakness of stabilization muscle. The Board finds that this evidence more nearly approximates the criteria for muscle spasm, guarding or localized tenderness resulting in an abnormal spinal contour. Thus, an initial 20 percent rating is warranted for the entire appeal period.

However, the Board finds that the criteria for a rating in excess of 20 percent for the orthopedic manifestations of lumbar spine IVDS have not been met, or more nearly approximated, for any time during the appeal period. In this respect, there is no lay or medical description of forward flexion limited to 30 degrees or less. Rather, the VA examinations measured forward flexion no worse than 80 degrees or a combined range of motion no worse than 220 degrees. The Veteran's report, and witness observations, of flares and functional impairment on use are credible and consistent with the evidence of record. The Veteran's physical therapy records reflect that, during a flare of disability, his forward flexion approximated 45 degrees and his combined range of motion approximated 127 degrees. These findings are consistent with the 20 percent rating assigned above, but fall well short to approximate the criteria for a higher rating which requires forward flexion limited to 30 degrees or less. Thus, even when considering flares and functional impairment on use per 38 C.F.R. §§ 4.40 and 4.45, the Veteran does not meet the criteria for a rating greater than 20 percent for the orthopedic manifestations of lumbar spine IVDS.

The record reflects that the Veteran has been assigned separate 10 percent ratings, effective to the date of claim, for the neurologic manifestations right and left lower extremity radiculopathy. Thus, the Veteran has a combined 40 percent rating. See 38 C.F.R. §§ 4.25, 4.26. Notably, the Veteran has not appealed the initial ratings and effective date of award for right and left lower extremity radiculopathy. The Board further observes that the Veteran has been service-connected for restless leg syndrome as being proximately due to thoracolumbar spine disability which has been separately rated. 

Under the alternative Formula for Incapacitating Episodes of IVDS, the Veteran would have to demonstrate at least 6 weeks of incapacitating episodes of lumbar spine IVDS requiring bed rest by a physician which is not alleged or shown.

The Board further notes there is no lay or medical description of lumbar spine ankylosis, which is defined as fixation of motion. 

Therefore, the Board finds that the preponderance of the evidence is against the award of a rating in excess of 20 percent for the Veteran's orthopedic manifestations of lumbar spine IVDS for the period on appeal.

Entitlement to an initial disability rating in excess of 10 percent prior to March 6, 2017, and in excess of 20 percent thereafter, for degenerative joint disease of the right shoulder with tendonitis.

The Veteran contends that his right shoulder disability is more severe than is reflected by his 10 percent rating prior to March 6, 2017, and 20 percent rating thereafter.

Historically, radiographic images during service demonstrated right shoulder tendinosis versus a partial tear of the distal right suprasinatous tendon. On January 2008 VA examination, the examiner noted a diagnosis of right shoulder condition with rotator cuff tear and arthritis. The Veteran reported that he had pain, weakness, stiffness, and lack of endurance. There was no clinical finding of swelling, heat or redness, instability or giving way, or locking. He stated that he had weekly flare-ups with severe pain caused by exertion. On physical examination, the right shoulder range of motion testing showed flexion to 180 degrees, extension to 50 degrees, abduction to 180 degrees, adduction to 50 degrees, and external and internal rotation to 90 degrees. The examiner found that the Veteran did experience pain on range of motion testing with pain between 160 and 180 degrees of flexion and between 120 and 180 degrees of abduction. There was no additional loss of motion with repetitive testing. There was no evidence of loss of head, nonunion, or fibrous union of the humerus or malunion of the humerus with moderate or marked deformity. The examiner noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his right shoulder condition. Regarding functional impact, the examiner noted that the Veteran reported a 20 percent functional impact, while the examiner noted that the condition would have no impact on the Veteran's usual occupation or activities of daily living, with the exception of mild interference with recreational activities. 

A private medical statement received in June 2009 reported that the Veteran manifested adhesive capsulitis of the right shoulder with underlying rotator cuff tendonitis and acromio-clavicular (AC) joint arthritis. The Veteran had undergone physical therapy from January to May 2009 to increase range of motion and strengthen his rotator cuff.  He had shown good improvement with range of motion, but still experienced intermittent shoulder pain. An evaluation in January 2009 showed forward flexion to 150 degrees, abduction to 80 degrees, and external rotation to 10 degrees.

VA physical therapy records in 2010 demonstrated right shoulder active range of motion (AROM) from 168-174 degrees in flexion, 168-175 degrees in abduction, 67 degrees of internal rotation (IR), 82-87 degrees of external rotation (ER). There was passive range of motion (PROM) from 175-180 degrees in flexion, 172-175 degrees in abduction, 71 degrees of internal rotation (IR), and 87-90 degrees of external rotation (ER). The right shoulder demonstrated strength in all planes of motion ranging from 4/5 to 4+/5. There was some evidence of Neer impingement.  The Veteran had initially presented with poor scapular rhythm, decreased strength and decreased glenohumeral joint. He was described as having minimal difficulty with lifting, dressing and overhead activities, but moderate to severe difficulty with playing golf.

Records from MacDill include a May 2009 MRI, conducted to evaluate report of right shoulder pain and impingement.  The MRI was interpreted as showing mild AC DJD, mild supraspinatus tendinopathy, and degenerative subchondral cystic lucencies of the humeral head medial to the greater tuberosity.
 
On March 2017 VA shoulder and arm conditions examination, the examiner noted a diagnosis of right shoulder condition with degenerative joint disease and tendonitis. The Veteran reported that "he has continued experiencing chronic right shoulder pain associated with a cracking sound." He stated that he has flare-ups with severe pain. Regarding functional loss, the Veteran did not report any functional loss. 

On physical examination, the right shoulder range of motion testing showed flexion to 170 degrees, abduction to 170 degrees, and external and internal rotation to 90 degrees. The examiner noted that the range of motion itself contributed to functional loss and that the Veteran would have "difficulties with activities that require movements of the shoulder." The examiner found that the Veteran did experience pain on range of motion testing. There was no objective evidence of localized tenderness on the anterior right shoulder but there was evidence of pain with weight bearing and objective evidence of crepitus. There was no additional loss of function or range of motion after three repetitions. The examiner further noted that while the repetitive use over time was not observed, and would require resorting to mere speculation to opine on function after repetitive use.

An additional contributing factor of disability was noted as less movement than normal due to ankylosis, adhesions, etc. Right shoulder muscle strength testing was normal and there was no evidence of muscle atrophy. The examiner also noted that there was no evidence of ankylosis. Hawkins' impingement testing was positive, with empty-can testing, lift-off subscapularis testing, and external rotation/infraspinatus strength test were unable to be conducted. The examiner noted that shoulder instability, dislocation or labral pathology was not suspected. The examiner then indicated that the Veteran does not have an acromioclavicular joint condition or any other impairment of the clavicle or scapula. 

There was no evidence of loss of head, nonunion, or fibrous union of the humerus or malunion of the humerus with moderate or marked deformity. The examiner noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his right shoulder condition. Regarding functional impact, the examiner noted that the Veteran's right shoulder condition had "mild to moderate effects - decreased range of motion; pain with repetitive overhead movements/pushing/pulling/heavy lifting; problems with lifting and carrying; difficulty reaching." 

At the outset, the Board observes that the AOJ's April 2017 rating decision awarded a 20 percent rating, effective March 6, 2017 (the date of VA examination), based on the rationale that the Veteran's right shoulder demonstrated painful motion of the arm at shoulder level. Notably, the range of motion findings on VA examination in March 2017 were significantly improved from his prior range of motion testing, especially those taken during physical therapy. The Veteran's prior physical therapy notes record slightly reduced strength (4-4+/5), poor scapular rhythm, and adhesive capsulitis. In essence, the Veteran's right shoulder disability appeared to be worse prior to the March 6, 2017 VA examination. As such, with consideration of functional impairment under 38 C.F.R. §§ 4.40 and 4.45 as well as the approximating provisions of 38 C.F.R. § 4.7, the Board finds that, for the entire appeal period, the Veteran's right shoulder disability has more nearly approximated painful motion at shoulder level. As such, a uniform 20 percent rating is warranted. 

The Board further finds that, at no time during the appeal period, has the Veteran met or more nearly approximated the criteria for limitation of right arm motion midway between side and shoulder level. At worse, the Veteran has demonstrated right shoulder motion of 150 degrees of flexion with external rotation above shoulder level. The Veteran has not described limitation of motion midway between side and shoulder level. In so finding, the Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 noting that the limitations during physical therapy sessions represent functional impairment during a flare, that the Board has relied on these findings in approximating the criteria for a 20 percent rating, and that these findings fall well short of the criteria for a higher rating still. The Veteran's description of symptoms and limitations is deemed credible, and has been relied upon to award the 20 percent rating for the entire appeal period.

The Board has considered the alternate diagnostic codes, notably, DCs 5200 (ankylosis), 5202 (humerus impairment), and 5203 (clavicle or scapula impairment) require pathology and symptoms not shown during this period, and rating under those Codes would be inappropriate.

Accordingly, for the above reasons, the Board finds that the criteria for a 20 percent rating have been met for the entire appeal period, but the preponderance of the evidence is against a rating in excess of 20 percent for any time during the appeal period. 

Entitlement to an initial compensable rating from prior to March 6, 2017, and in excess of 10 percent thereafter for left elbow olecranon bursitis.

Initially, the Board notes that the Veteran had been granted a noncompensable rating from February 1, 2008, and a 10 percent rating for his left elbow disability beginning March 6, 2017. Bursitis is rated upon limitation of motion of the affect part. 38 C.F.R. § 4.71a Diagnostic Code 5019 (bursitis).

Historically, the Veteran was evaluated for left elbow swelling in service, which was possibly due to performing push ups. He underwent drainage of elbow effusion. On VA examination in December 2007, the Veteran reported drainage of fluid from the left elbow joint in January 2006, but no other treatment. The Veteran reported that he was right hand dominant and the examiner noted that there were no constitutional symptoms or incapacitating episodes of arthritis. He denied the use of any assistive device. During the December 2007 physical examination of the elbows, the examiner noted normal appearance and movement of the elbow joints. On range of motion testing of the left elbow, the Veteran had flexion to 145 degrees, extension to 0 degrees, pronation to 85 degrees, and supination to 80 degrees. There was no objective evidence of pain with active motion on the left side. The Veteran did report flare-ups occurring 2-3 times per month, lasting 1-2 hours, and of a severity of 4/10 on the pain scale.

Inspection of the left elbow showed it to be symmetrical with the right with no redness, swelling, heat, effusion or deformity. There was no specific tenderness with palpation of the elbow joint itself, or with palpation of the extensor tendons of the lateral epicondyle or the flexor tendons of the medial condyle. There was also no focal tenderness of the radiohumeral joint, the olecranon or olecranon grooves. 

The examiner wrote that the Veteran's left elbow disability did not have a significant effect on his usual occupation. The examiner also noted that the Veteran's elbow disability did not affect his usual daily activities. Specifically, there was a no effect on chores, exercise, sports, recreation, showering, traveling, bathing, dressing, toileting, grooming, feeding and/or driving.

A May 2011 VA orthopedic consultation noted the Veteran's report of left elbow pain with contact such as resting his arm on the table or bumping his elbow. Physical examination revealed prominence of the elbow olecranon process while x-ray examination demonstrated a large posterior olecranon enthesophyte as well as mild degenerative joint disease of the elbow articular surfaces. The Veteran was prescribed an elbow plastic pad.

At a hearing in April 2015, the Veteran reported being prescribed an elbow pad for his left elbow disability.

During the March 2017 VA elbow examination, the examiner reviewed the electronic claims file and diagnosed a left elbow condition (olecranon bursitis). The Veteran indicated that he has "continued experiencing left elbow pain when leaning on it." The Veteran also reported no medical treatment for the condition. 

It was noted that the Veteran was right hand dominant and that he had not experienced flare-ups of the left elbow or forearm. The Veteran reported functional loss/functional impairment of the elbow due to pain when he leans on the elbow. On range of motion testing of the left elbow, the Veteran had "normal" range of motion. The Veteran had flexion to 145 degrees, extension to 0 degrees, forearm supination to 85 degrees, and forearm pronation to 80 degrees. It was noted that the Veteran had pain during flexion which resulted in functional loss. The examiner stated that the condition has "mild impact - difficulties with activities that require leaning on the left elbow due to chronic pain." There was no objective evidence of localized tenderness of pain on palpation of the joint or associated soft tissue and no objective evidence of crepitus. 

The Veteran did not perform repetitive use testing with at least three repetitions for the left elbows. With regard to whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time for either elbow, the examiner indicated that he was unable to comment on this without mere speculation. Specifically, the examiner wrote that it was not possible without mere speculation to estimate either loss of range of motion or describe loss of function because there was no conceptual or empirical basis for making such a determination without directly observing function under these circumstances. 

With regard to additional factors contributing to the Veteran's elbow disabilities, the examiner wrote that there no additional factors. Muscle strength testing was normal and there was no muscle atrophy. The examination indicated that there was no ankylosis. There was no evidence of flail joint, joint fracture, ununited fracture, malaligned fracture, or impairment of supination or pronation. It was noted that were other pertinent physical findings, complications, signs, symptoms, or scars associated with the service-connected elbow disabilities and the Veteran did not use an assistive device. There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis. 

Here, the AOJ's April 2017 rating decision awarded a 10 percent rating, effective March 6, 2017 (the date of VA examination), based on the rationale that the Veteran's left elbow disability demonstrated objectively painful motion which met the criteria for a minimum rating under 38 C.F.R. § 4.59. Notably, the Veteran has described recurrent flares of his left elbow disability, particularly with overuse or hitting his elbow against surfaces. The treatment records confirm joint effusion in 2006 as well as a large posterior olecranon enthesophyte in 2011 which resulted in the prescription of an elbow pad. The Veteran's description of recurrent episodes of left elbow pain and swelling since service is credible and consistent with the evidentiary record. As such, giving due consideration to the Veteran's lay report as well as the provisions of 38 C.F.R. § 4.59, the Board finds that, for the entire appeal period, the Veteran's left elbow disability has more nearly approximated objective evidence of painful motion. As such, a uniform 10 percent rating is warranted. 

However, a higher rating still is not warranted. In this respect, there is no lay or medical description of left elbow ankylosis (DC 5205), flexion limited to 100 degrees (DC 5206) even during flares of disability or repetitive use, forearm limited to 45 degrees (DC 5207), flail joint (DC 5209), nonunion (DC 5210), ulna malunion or nonunion (DC 5211), radius malunion or nonunion (DC 5212), limitation of supination to 30 degrees or less, or loss of pronation (DC 5213). 

In so finding, the Board has found the Veteran's description of recurrent episodes of left elbow pain to be credible evidence supportive of a 10 percent rating for the entire appeal period. Notably, there was objective evidence of painful motion during service in 2006 and another evaluation in the VA clinic setting in 2011. In this context, his testimony of recurrent episodes since 2006 is sufficient to satisfy the "objective" evidence of painful motion criteria prior to the March 2017 VA examination. To the extent he argues for a higher rating, the Board places greater probative weight to the clinical assessments performed by competent medical personnel which more accurately measures range of motion and aspects of orthopedic disability rather than the more generalized lay descriptions.

Entitlement to an initial compensable disability rating in excess of 0 percent prior to March 6, 2017 and 10 percent thereafter for degenerative joint disease of the right and left knee.

The Veteran seeks an increased initial evaluation for his bilateral knee conditions. Historically, during service, the Veteran was given a physical profile for chondromalacia of the left knee. His physical examinations were significant for bilateral chondral crepitus and painful motion.

In a December 2007 VA examination, the examiner found that the Veteran had bilateral degenerative joint disease of the knees. The Veteran reported pain, lack of endurance, and stiffness. He reported pain going up and down stairs and after prolonged standing. He also reported flare-ups with pain occurring once or twice a week, lasting one to two hours, with an intensity of 5 out of 10 on the pain scale. Upon physical examination, the VA examiner found that the Veteran had normal range of motion for both knees of 0 to 140 in extension and 140 to 0 in flexion. The examiner found no pain on motion and no loss of motion on repetitions. The examiner determined that the Veteran's bilateral knee conditions would have a mild impact on recreational activities. 

Records from MacDill include the Veteran's November 2009 report of left knee pain, swelling, buckling, and catching. An MRI was interpreted as showing chondromalacia patella as well as a type II lesion of the posterior horn of the medial meniscus with no evidence of a tear.  The Veteran reported a worsening of left knee buckling in January 2010.

A September 2010 VA clinic record noted the Veteran's report of left knee pain with a sense of instability which had worsened over the last year.

At a hearing in April 2015, the Veteran reported being prescribed a soft knee brace which he alternated use on both knees.

In a March 2017 VA examination, the Veteran reported bilateral knee pain. The Veteran also reported severe pain during flare-ups. He also reported using NSAIDs for pain and regularly wearing knee braces. Upon physical examination, the VA examiner found that the Veteran had normal range of motion for both knees of 0 to 140 in extension and 140 to 0 in flexion. The examiner found evidence of crepitus. The Veteran had normal leg strength and could conduct repetitive use with no loss of motion. He also did not have pain on weight-bearing, localized tenderness or pain on palpation of the joint, muscle atrophy, recurrent effusion, or joint instability. There was no anterior, posterior or medial instability of either knee. The examiner also determined that the Veteran did not have a meniscus condition or ankylosis. The examiner determined that the Veteran's bilateral knee conditions would cause disturbances of locomotion and interfere with standing, and could have a "mild to moderate effects - chronic pain worsened by prolonged standing/sitting/walking and needs to change position frequently; unable to squat." 

Here, the AOJ's April 2017 rating decision awarded a 10 percent rating, effective March 6, 2017 (the date of VA examination), for both knees based on the rationale that the Veteran's right and left knees demonstrated objectively painful motion which met the criteria for a minimum rating under 38 C.F.R. § 4.59. Notably, the Veteran was diagnosed with bilateral chondromalacia in service manifested by painful motion and chondral crepitus. He has credibly described recurrent bilateral knee pain on use. The Veteran's description of recurrent episodes of right and left knee pain on use since service is credible and consistent with the evidentiary record. As such, giving due consideration to the Veteran's lay report as well as the provisions of 38 C.F.R. § 4.59, the Board finds that, for the entire appeal period, the Veteran's right and left knee disabilities have more nearly approximated objective evidence of painful motion. As such, a uniform 10 percent rating is warranted. 

However, a higher rating still is not warranted. In this respect, the VA examinations demonstrated 0 degrees of extension and 140 of flexion even with repetitive testing. There are no range of motion findings in the treatment records. Even with consideration of 38 C.F.R. §§ 4.40 and 4.45, the Veteran's range of motion findings fall well short of the criteria for a compensable rating in either flexion (60 degrees required) or extension (5 degrees required). In so finding, the Board has found the Veteran's description of recurrent episodes of right and left knee pain to be credible evidence supportive of a 10 percent rating for the entire appeal period. Notably, there was objective evidence of painful motion during service with no competent evidence that such symptomatology fully resolved. In this context, his testimony of recurrent bilateral knee pain on use since 2006 is sufficient to satisfy the "objective" evidence of painful motion criteria prior to the March 2017 VA examination. To the extent he argues for a higher rating, the Board places greater probative weight to the clinical assessments performed by competent medical personnel which more accurately measures range of motion and aspects of orthopedic disability rather than the more generalized lay descriptions.

The Board has also considered the applicability of additional diagnostic codes. The March 2017 VA examiner erred when concluding that there was no meniscal condition of the left knee. In this respect, a November 2009 MRI showed a type II lesion of the medial meniscus without a tear. At that time, the Veteran endorsed symptoms of pain, swelling, buckling and catching. While the Veteran has described swelling, there is no medical or lay description of "frequent" effusion into the joint. There is no medical evidence of a meniscal abnormality of the right knee, or history of meniscal surgery of the left knee. As such, the criteria of DCs 5258 and 5259 have not been met or more nearly approximated for any time during the appeal period.  

The Veteran has also described an instability sensation in his left knee. However, there are no findings of instability in the clinic records and the 2017 VA examination showed no anterior, posterior or medial instability of either knee. The Board places greater probative weight on the clinical examination results of no instability as the examiner is trained to evaluate actual clinic instability. This finding outweighs the Veteran's subjective sensations as it pertains to actual clinical instability of either knee. As such, a separate rating under DC 5257 is not warranted. 

Additionally, there is no medical evidence of ankylosis, malunion or nonunion of the tibia and fibula or genu recurvatum to warrant a disability rating under Diagnostic Codes 5256, 5257, 5262 or 5263. Hence, each of those diagnostic codes is inapplicable.

Entitlement to a compensable rating prior to March 6, 2017, and in excess of 30 percent thereafter for bilateral pes planus, plantar fasciitis, and Achilles calcaneal spurs.

The Veteran contends that the current evaluation assigned for his service-connected bilateral pes planus, plantar fasciitis, and Achilles calcaneal spurs does not accurately reflect the severity of his disability. On April 7, 2017, the AOJ increased the evaluation for bilateral pes planus, plantar fasciitis, and Achilles calcaneal spurs to 30 percent effective March 6, 2017.

In November 2007, the Veteran was prescribed a plantar fasciitis night splint.

In January 2008, the Veteran underwent a VA examination related to his service-connected foot condition. The examiner diagnosed the Veteran with pes planus. The Veteran reported that there was pain of both arches and heels, pain on standing, which were relieved by orthopedic devices, including arch supports and night splints. The examiner conducted a physical examination of the Veteran's feet, and found that there was 

No objective evidence of painful motion, edema, instability, or weakness; No gait or functional limitations on standing and walking; No callosities; breakdown or unusual shoe wear pattern that would indicate abnormal weight-bearing; No skin or vascular changes; Normal posture on standing, squatting, supination, pronation and rising on toes and heels; No hammertoes, high arch, clawfoot or other deformity noted. 

The examiner noted that the Veteran had bilateral fallen arches, with mild pronation, but without weight bearing over or medial to the great toe. See VA Examination, dated January 8, 2008.

At a hearing in April 2015, the Veteran reported being prescribed insole inserts for his bilateral flat feet. He also wore a 90 degree boot at night to treat plantar fasciitis and Achilles tendonitis.

Records from MacDill include an evaluation on November 9, 2016 due to complaint of bilateral foot pain which was more severe on the dorsal surface of the right foot at the MTP. Physical examination of the feet was reported as normal. X-ray examinations in November 2016 demonstrated left foot flattening of plantar arch on weightbearing, a bone island in the calcaneus, and degenerative arthritic changes to the first metatarsophalangeal joint.  The right foot demonstrated mild first MTP degenerative changes. 

A March 28, 2017 record from MacDill showed callous on the ball of the left foot with tenderness to palpation and spasms as well as right foot extensor tendonitis.

Prior to November 9, 2016, the Board finds that a 10 percent rating is warranted for the Veteran's bilateral pes planus. In this respect, at the beginning of the appeal period, the Veteran credibly reported bilateral foot pain on use which was consistent with findings of bilateral fallen arches, mild pronation, use of orthotics and a prescription of a plantar fasciitis night splint. This is consistent with the minimum criteria for separate 10 percent ratings for objectively painful motion under 38 C.F.R. § 4.59. See Southhall-Norman v. McDonald, 28 Vet. App. 346 (2016) (holding that the criteria of 38 C.F.R. § 4.59 applies in foot disabilities involving painful motion).  

However, prior to November 9, 2016, the criteria for the next higher rating (30 percent) were not met.  In this respect, there was no lay or medical description of marked deformity, pain on manipulation with an indication of swelling on use or characteristic callosities. As such, a rating in excess of the separately assigned 10 percent ratings for each foot must be denied.  

However, on November 9, 2016, the record reflects a worsening of the Veteran's bilateral foot disability with foot pain on the dorsal surfaces, a bone island with degenerative toe changes in the left 1st MTP, and degenerative changes of the right 1st MTP. Thus, the findings of the March 2017 VA examination which led to the 30 percent rating are shown to exist as early as November 9, 2016. However, the Board cannot factually ascertain that these findings occurred prior to November 9, 2016. The Veteran testified to worsening of bilateral foot disability in 2015, but his testimony is insufficiently descriptive to establish that the physical abnormalities shown in 2016 existed at the time of the testimony.

The Board further finds that, at no time during the appeal, has the Veteran's bilateral pes planus met or more nearly approximated the criteria for a 50 percent rating under DC 5276.  In this respect, there is no lay or medical description of marked pronation or marked inward displacement. There is a medical description of left foot spasm on the ball of the foot in March 2017, but no lay or medical evidence describing severe spasm of the Achilles tendon on manipulation. There is no further doubt of material fact to be resolved in the Veterans' favor. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Entitlement to an initial compensable disability rating for degenerative joint disease of the first metatarsophalangeal joint of the left great toe.

The Veteran contends that the current evaluation assigned for his service-connected degenerative joint disease of the first metatarsophalangeal joint of the left great toe does not accurately reflect the severity of his disability. 

In March 2017, the Veteran underwent a VA examination for his foot disabilities. The examiner diagnosed the Veteran with left great toe first metatarsophalangeal degenerative joint disease. The examiner noted the severity of the Veteran's left great toe first metatarsophalangeal DJD as mild. The examiner noted that there was no involvement of other joints. See VA Examination, dated March 6, 2017. The Board finds this evidence is competent and credible and affords it significant probative weight.

The Rating Schedule has a specific diagnostic code for a great toe, wherein a 10 percent rating is warranted for amputation without metatarsal involvement. There is no lay or medical evidence of great toe amputation. As such, the Board finds that throughout the entire appeal period, the evidence of record does not support a compensable rating for degenerative joint disease of the first metatarsophalangeal joint of the left great toe. As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not for application. See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to an initial compensable disability rating for residuals of a scar, status-post left thumb laceration.

The Veteran was previously provided with VA examinations of his left thumb scar in January 2008 and March 2017. The July 2008 examination report noted that the Veteran's healed scar on the left thumb is "superficial without elevation or depression. Scar is not tender to palpation, unstable, indurated, or inflamed...Scar does not limit motion." The size of the scar was noted as 2.5 cm x .2 cm. The March 2017 examination report noted that the Veteran "reported no scar symptoms." The examination report also noted that the Veteran's healed scar on the left thumb was not painful, unstable, or with frequent loss of covering of the skin covering the scar. The size of the scar was noted as 2 cm x .1 cm. 

In both the July 2008 and August 2010 examinations, the Veteran did not complain of pain or instability of the scar on his left thumb. In the March 2017 examination, he reported no scar symptoms. The Veteran is competent to provide evidence as to his personally experienced symptoms or lack thereof. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Board finds that throughout the entire appeal period, the evidence of record does not support a compensable rating under 38 C.F.R. § 4.118, DC 7801-7805 under either the version in effect prior to and after October 23, 2008. See 73 Fed. Reg. 54, 708 (Sept. 23, 2008) (revising the criteria for rating scars effective October 23, 2008). A compensable rating is not warranted, as the Veteran has not asserted, and the evidence does not demonstrate, that the scar is painful or unstable, covers an area or areas of 144 square inches or greater, or that the scar itself results in any functional impairment. As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not for application. See  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, and intervertebral bulging discs of the cervical spine is denied.

Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease, and intervertebral bulging discs of the thoracolumbar spine is granted.

Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the right shoulder with tendonitis, for the entire appeal period, is granted.

Entitlement to a 10 percent rating for left elbow olecranon bursitis is granted for the entire appeal period.

Entitlement to an initial disability rating of 10 percent for degenerative joint disease of the right knee is granted for the entire appeal period.

Entitlement to an initial disability rating of 10 percent for joint disease of the left knee is granted for the entire appeal period.

Entitlement to a separate 10 percent ratings for right and left foot pes planus is granted prior to November 9, 2016, and a 30 percent rating for bilateral pes planus is granted effective November 9, 2016.

Entitlement to an initial compensable disability rating for degenerative joint disease of the first metatarsophalangeal joint of the left great toe is denied.

Entitlement to an initial compensable disability rating for residuals of a scar, status-post left thumb laceration is denied.






______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


